Citation Nr: 1120026	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disability.

2.  Entitlement to an increased rating for residuals of a fractured left (minor) wrist, evaluated as noncompensable prior to November 21, 2002, and evaluated as 10 percent disabling on and after that date.

3.  Entitlement to an increased rating for residuals of a liver injury, status-post subtotal right lobectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision by the Winston-Salem, North Carolina, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims for service connection for a cervical spine disability and compensable evaluations for his service-connected residuals of a fractured left wrist and a liver injury.  The Veteran filed these aforementioned claims with VA on May 21, 1997.  During the course of this appeal, the Veteran was granted a 10 percent evaluation for residuals of a liver injury (effective May 21, 1997) and a 10 percent evaluation for residuals of a fractured left wrist (effective November 21, 2002).  As these favorable actions nevertheless do not result in awarding the maximum benefit provided by law, the increased rating claims remain in contention.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

At an October 1999 videoconference hearing, the Veteran, accompanied by his then-representative, The American Legion, appeared at the Winston-Salem, North Carolina, VA Regional Office to present oral testimony in support of his appeal before a Veterans Law Judge at the VA Central Office in Washington, D.C.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration and review.  

In September 2004, the Veteran's claims file was transferred from the custody of the Winston-Salem, North Carolina, VA Regional Office to the Wichita, Kansas, VA Regional Office (RO), which is now the agency of original jurisdiction over the current appeal.

The Board has remanded this case several times to the agency of original jurisdiction for additional evidentiary and procedural development during the course of the present appeal, pursuant to the Board's own initiative and to the United States Court of Appeals for Veterans Claims' grant of joint-motions filed by the appellant and the Secretary of VA to vacate Board decisions adjudicating the appealed matters on the merits, most recently in July 2008.  The most recent remand by the Board was in June 2009, which instructed the RO to provide the Veteran with notice of the Veterans Claims Assistance of Act of 2000 (VCAA) that complies with the notice requirements prescribed by statute and regulation, and VA medical examinations of his liver injury residuals and left wrist fracture residuals.  Following this development, the issues on appeal were readjudicated in a January 2011 rating decision/supplemental statement of the case, which confirmed the prior determinations.  The case was returned to the Board in February 2011 and the Veteran now continues his appeal.  

The Board observes that the Veterans Law Judge who presided over the October 1999 videoconference hearing has since retired from the Board; thusly, in correspondence dated in March 2011, the Board duly advised the Veteran and his current representative of this development and offered the appellant the opportunity to be provided with a new hearing on his appeal before an active Veterans Law Judge, pursuant to 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The appellant was advised that if no response was received from him within 30 days of the notification letter, the Board would assume that no new hearing was desired and thus proceed with the adjudication of the appeal on the record.  In this regard, no timely response was received by the appellant or his representing attorney, and the case is now properly before the Board for appellate review.       

For the reasons that will be further discussed in the REMAND portion of this decision, the issue of entitlement to service connection for a chronic cervical spine disability is REMANDED to the RO for further evidentiary development.  The Veteran and his representative will be contacted by the RO if any further action is required on their part. 


FINDINGS OF FACT

1.  Prior to November 21, 2002, residuals of a fractured left (minor) wrist were clinically demonstrated to be asymptomatic, with full range of motion on flexion, extension, and palpation without pain, redness, or effusion exhibited on objective examination.

2.  From November 21, 2002, to the present, residuals of a fractured left (minor) wrist are manifested by subjective complaints of pain, with objective evidence of limitation of motion due to pain, but no clinical evidence of ankylosis.

3.  For the period from May 21, 1996, to the present, residuals of a liver injury, status-post subtotal right lobectomy, include subjective complaints of chest pain, abdominal pain, regurgitation, belching, and postprandial epigastric distress as well as episodes of diarrhea and constipation with objective evidence of tenderness to palpation over the right area of the liver as well as symptoms of gastroesophageal reflux disease, with a small, well-healed abdominal incisional hernia that is not manifested by abdominal wall weakening or the need for a supportive belt, with well-healed scars, no adhesions, no active liver disease on hepatic function testing, and no objective evidence of actual limitation of function in work activities or daily activities of living.

4.  For the period from November 21, 2002 to May 5, 2010, tenderness of a well-healed residual surgical scar at the site of the old surgical drain in the right mid-clavicular line, associated with the history of a right liver lobectomy, was objectively demonstrated.

5.  As of May 6, 2010, a well-healed residual surgical scar at the site of the old surgical drain in the right mid-clavicular line, associated with the history of a right liver lobectomy, was nontender and asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a fractured left (minor) wrist for the period prior to November 21, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2010). 

2.  The criteria for a rating above 10 percent for residuals of a fractured left (minor) wrist for the period commencing on November 21, 2002, to the present have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2010). 

3.  The criteria for a rating above 10 percent for residuals of a liver injury, status-post subtotal right lobectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7311 (2001); 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7311, 7312, 7339, 7345 (2010). 

4.  The criteria for a 10 percent evaluation (and no higher) for a well-healed residual surgical scar at the site of the old surgical drain in the right mid-clavicular line, associated with the history of a right liver lobectomy, for the period from November 21, 2002 to May 5, 2010, have been met; thereafter, the criteria for a compensable evaluation for the scar as of May 6, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist.

With respect to the increased rating issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the Veterans Claims Assistance of Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any VCAA notice errors should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.   However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The Supreme Court held that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  Therefore, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

As previously noted, the current appeal stems from the Veteran's claims for rating increases for residuals of a left wrist fracture and a liver injury, which was received by VA on May 21, 1997.  Pursuant to a June 2009 Board remand, a VCAA notice letter was dispatched to the Veteran in September 2009, which fully addressed how VA assigned degree of disability and the effective date of a compensation award, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as pertinent to his increased rating claims for his left wrist and liver disabilities.  Thereafter, the claim on appeal was readjudicated in a January 2011 rating decision/supplemental statement of the case, thereby curing any timing of notice defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Following the return of the appeal to the Board in February 2011, neither the Veteran nor his representative has made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with the current appeal regarding the matters that will be adjudicated on the merits in this decision and the Board has identified no such defect.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the matters on appeal stems from the Veteran's claims for increased ratings, which was received on May 21, 1997, the relevant evidence must address the time period commencing one year prior to the date of claim (i.e., May 21, 1996) and extending to the present.  (See 38 C.F.R. § 3.400(o)(2) (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007): the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability at issue exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be appropriate and necessary.)  In this regard, the Board observes that clinical records from VA and private healthcare providers that pertain to the Veteran's treatment for his left wrist fracture and liver injury residuals for the period from 1996 - 2010 have been obtained and associated with the claims file.  

The Board also notes that the Veteran has been provided with VA medical examinations addressing the level of impairment associated with his residuals of left wrist fracture and liver injury in April 1998, November 2002, and May 2010.  The Board has reviewed the aforementioned examination reports and clinical opinions and observes that the Veteran's claims file was reviewed by the clinicians who performed the November 2002 and May 2010 VA examinations.  Furthermore, the examiners who conducted the aforementioned examinations have provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's relevant clinical history as contained within his claims file.  Thus, the aforementioned examinations and opinions pertinent thereto are deemed to be adequate for rating purposes for the claims at issue regarding increased ratings for residuals of a left wrist fracture and liver injury.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

The Board observes that the RO has substantially complied with the instructions of the Board's prior remand of June 2009, which tasked the RO with providing the Veteran with legally adequate and compliant VCAA notice as it pertains to his increased rating claims on appeal, and scheduling him for medical examinations of his left wrist fracture and liver injury residuals to assess their current state of impairment, pursuant to the instructions of the July 2008 joint-motion remand granted by the Court.  Therefore, no further remand for corrective development is warranted in this regard.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required with respect to the matters that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings, generally.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); considering the effects of the disability upon the person's ordinary conditions of daily life, including employability, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

(a.) Factual background and analysis: Entitlement to an increased rating for residuals of a fractured left (minor) wrist, evaluated as noncompensable prior to November 21, 2002, and evaluated as 10 percent disabling on and after that date.

By history, the Veteran sustained a left wrist fracture during service after injuring this joint in a motor vehicle accident in August 1973.  His medical records indicate that he is right-handed.  By rating decision of June 1974, he was granted service connection and a noncompensable evaluation for residuals of a left (minor) wrist fracture.

The present appeal stems from the Veteran's application for a compensable rating for left (minor) wrist fracture residuals, which was filed on May 21, 1997.  Under potentially applicable rating criteria, in order to receive an increased rating, there must be a showing of ankylosis in 20 to 30 degrees of dorsiflexion or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2010).  A 10 percent rating is the highest rating that may be assigned for limitation of motion of a minor wrist without ankylosis, on the basis of either limitation of dorsiflexion less than 15 degrees, or plantar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  Evaluation of a musculoskeletal or orthopedic disability for rating purposes also requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability, including loss or limitation of functional ability during flare-ups or when the joint is used repeatedly over a period of time.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes at this juncture that the Veteran's attorney submits the argument that Diagnostic Code 5215 should be interpreted as providing for the assignment of two separate 10 percent evaluations, one for limitation of motion in dorsiflexion of the minor wrist less than 15 degrees, and the other for palmar flexion of the minor limited in line with the forearm, and that in addition to these, the Veteran should also be awarded an additional 10 percent evaluation left wrist pain during periods of flare-up, for a total of three separate 10 percent evaluations.  While the Board respects the zealousness of the attorney's advocacy on the Veteran's behalf, we find no basis in the controlling law, precedential opinions of the VA Office of General Counsel, or present interpretations of the applicable regulation to allow for the assignment of three separate 10 percent evaluations for the left wrist disability at issue.  38 C.F.R. § 4.14 (2010) clearly proscribes pyramiding (i.e., evaluating the same disability under various diagnoses) when assigning disability evaluations.  Furthermore, while current caselaw, precedent opinions, and regulatory interpretation permit the assignment of separate ratings for distinct orthopedic manifestations of impairment affecting the knee joint on the basis of impairment due to limitation of motion as well as knee joint instability, this practice has not been authorized to apply to cases involving the rating of other skeletal joints, including the wrist.

Clinical records pertaining to the period from May 1996 to November 20, 2002, show that the Veteran's left wrist was essentially asymptomatic and exhibited full range of motion on flexion, extension, and palpation without pain, redness, or effusion noted on objective examination.  As the wrist was essentially asymptomatic, no residuals were present which would provide a basis for the assignment of a compensable evaluation.  Clinical records for the period from November 21, 2002 onward reflect that the Veteran complained of pain and discomfort that affected his left wrist function.  The 10 percent rating assigned to his left wrist disability from November 22, 2002, is based on a clinical finding of limitation of motion under Diagnostic Code 5215.  This 10 percent rating reflects the highest disability rating available for limitation of motion absent a showing of ankylosis.  The clinical record establishes that no ankylosis of the left wrist is currently present.  In such an instance, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 (2002) is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this regard, the April 1998 VA examination of the Veteran's left wrist shows normal range of motion without pain on palpation, redness, or effusion.  At the November 21, 2002 VA examination, the left wrist displayed full range of motion, but with subjective complaints of pain at the terminal 15 degrees of dorsiflexion and reflexion and at the terminal 10 degrees of medial flexion.  The Veteran also complained of tenderness at the base of the second metacarpal bone.  Otherwise the left wrist was normal in appearance without swelling or actual tenderness and displayed normal grip strength as well as normal neurological function.  VA examination of the left wrist in May 2010 shows objective evidence of impairment no worse than dorsiflexion from zero to 53 degrees with onset of pain at 49 degrees; palmar flexion from zero to 84 degrees with onset of pain at 52 degrees; radial deviation from zero to 32 degrees with onset of pain at 22 degrees; and left wrist ulnar deviation from zero to 39 degrees with onset of pain at 28 degrees, without clinical evidence of edema, effusion, instability, tenderness, redness, heat, guarding of motion, deformity or malalignment, weakness of grip, or ankylosis.  Repetitive motion testing revealed a slight increase in subjective pain response, but without incoordination, fatigue, increased weakness, or lack of endurance.  X-ray examination was negative.

In the absence of an actual objective medical demonstration of ankylosis, the Board may not rate the left wrist disability as ankylosis under Diagnostic Code 5214.  Johnston, supra.  Consequently, an increased rating above 10 percent is not warranted for pain and limitation of motion caused by the Veteran's service-connected left wrist disability for the period commencing on November 21, 2002.

In reaching the above conclusion, the Board has considered the Veteran's October 1999 hearing testimony.  Specifically, he testified that when the temperature became cold and damp, his left wrist would "ache and hurt," with pain radiating up his arm.  He also testified that the pain and discomfort would ultimately build to the point where he could not perform heavy lifting with his left arm.  He testified that he had pain on use of his left wrist that had worsened over the past few years.  He reported receiving no treatment for his left wrist.  He used non-prescription medications for his symptoms, but reportedly obtained only slight relief.  However, in response to questioning, the Veteran testified that his left wrist was not weaker than his right, did not have less range of motion than the right, and that his lifting ability was not impaired.  He also conceded that no physician had informed him that his subjective account of left arm pain, centered in the crook of the elbow, was a residual of the left wrist fracture.  

As reported above, although the Veteran is competent to report his subjective symptoms as they pertain to his left wrist disability, the Board finds that greater evidentiary weight must be given to the objective medical evidence of record rather than the Veteran's subjective assertions regarding the severity of his disability in determining the level of clinical impairment produced by his left wrist fracture residuals.  In view of the foregoing discussion, the Board finds that the noncompensable evaluation assigned for this orthopedic disability for the period prior to November 21, 2002, and the 10 percent evaluation assigned for the period on and after this date, adequately compensates him for the objectively demonstrable impairment associated with it.  His claim for an increased evaluation in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.) Factual background and analysis: Entitlement to an increased rating for residuals of a liver injury, status-post subtotal right lobectomy, currently evaluated as 10 percent disabling.

By history, the Veteran sustained an internal laceration injury to the right lobe of his liver in a motor vehicle accident that occurred in service in August 1973.  Emergency surgery was performed to resect the damaged right lobe and tie off the connecting blood vessels and bile ducts.  The surgical procedure involved insertion of chest tubes and wound drains for his postoperative recovery.  The Veteran fully recovered from this procedure.  By rating decision of June 1974, the RO awarded him service connection and a noncompensable rating for residuals of a liver injury, status post subtotal right lobectomy.

In May 1997, the Veteran reopened his claim, seeking a compensable evaluation, in pertinent part, for his liver injury residuals.  During the course of the appeal, the RO has rated this disability as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7311 (residuals of liver injury).  See RO rating decision dated in November 2000, implementing an October 2000 Board decision assigning a 10 percent rating for the liver injury residuals manifested by symptoms of gastroesophageal reflux disease.

Initially, the Board notes that the rating criteria for several gastrointestinal disorders, including those for Diagnostic Code 7311, were changed effective July 2, 2001.  66 Fed. Reg. 29486 (May 31, 2001).  When rating criteria change during the pendency of an appeal, the claimant is entitled to a decision on the claim under the criteria most favorable thereto.  Baker v. West, 11 Vet. App. 163, 168 (1998); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The old rating criteria may be applied after the effective date of the new rating criteria, but the new rating criteria cannot be applied to any period prior to the effective date thereof.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2010); VAOPGCPREC 3-00 (Apr. 10, 2000).  (Parenthetically, the Board notes that the Veteran, in the February 2003 supplemental statement of the case, was provided notice of the old and new rating criteria.)

Under old Diagnostic Code 7311, a noncompensable evaluation was assigned if the liver injury healed without residuals and, if it did not, residuals were evaluated under the provisions of Diagnostic Code 7301 (adhesions of the peritoneum).  38 C.F.R. § 4.114 (2001).

New Diagnostic Code 7311 provides that residuals of liver injury should be evaluated under the provisions of Diagnostic Code 7312 (cirrhosis of the liver), Diagnostic Code 7345 (chronic liver disease without cirrhosis), or Diagnostic Code 7301 (adhesions of the peritoneum), depending on the nature of the residuals manifested.  38 C.F.R. § 4.114 (2010).

Under Diagnostic Code 7301, a noncompensable rating is assigned for mild adhesions of the peritoneum.  A 10 percent evaluation contemplates moderate adhesions of the peritoneum, with pulling pain on attempting work or with occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  A 30 percent evaluation requires moderately severe adhesions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain than are present with severe adhesions.  The highest, or 50 percent evaluation, requires severe adhesions with definite partial obstruction shown by x-ray study, frequent and prolonged episodes of severe colic, distention, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage.  Id.

Under Diagnostic Code 7312, cirrhosis of the liver is rated as 10 percent disabling when manifested by symptoms such as weakness, anorexia, abdominal pain, and malaise; 30 percent disabling when manifested by portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss; 50 percent disabling when manifested by a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis); 70 percent disabling when manifested by a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks; and 100 percent disabling when manifested by generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis).  Id.

Under Diagnostic Code 7345, chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C), warrants a noncompensable evaluation when nonsymptomatic; a 10 percent evaluation is warranted when there is intermittent fatigue, malaise, and anorexia, or incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, having a total duration of at least one week, but less than two weeks, during the past 12-month period; a 20 percent evaluation is warranted when the disability is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; a 40 percent evaluation is warranted in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period; a 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly; and a 100 percent evaluation is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  An "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id., Note (2).

Additionally, as will be further discussed below, in view of the medical evidence demonstrating the presence of a postoperative ventral hernia, the provisions of Diagnostic Code 7339 must be considered for possible assignment of an evaluation under this diagnostic code.  This rating code provides for the assignment of a noncompensable evaluation for healed postoperative wounds that produce no disability and for which use of a supportive belt is not indicated.  Assignment of a 20 percent evaluation is warranted for a small postoperative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  Assignment of a 40 percent rating is warranted for a large postoperative ventral hernia that is not well supported by a belt under ordinary conditions.  Assignment of a 100 percent rating is warranted for a massive postoperative ventral hernia with persistent, severe diastasis of the recti muscles or extensive, diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.  38 C.F.R. § 4.118, Diagnostic Code 7339.

In contemplation of the above criteria, the Board notes that the Veteran essentially contends that his service-connected residuals of a liver injury are manifested by diarrhea, reflux, and pain on the right side, below the rib cage.  The Veteran, through his representative, also contended that on VA examination in 1998 he was diagnosed with symptoms of gastroesophageal reflux disease which were related to his service-connected liver injury.

Contemporaneous private and VA medical records, dated from January 1996 to October 2002, show the Veteran's treatment for periodic complaints of chest pain, abdominal pain, and diarrhea, variously diagnosed as possible hiatal hernia, reflux esophagitis, gastroenteritis, gastroesophageal reflux disease (GERD), acute atypical chest pain, a likely gastrointestinal disorder, sinusitis/bronchitis, and irritable bowel syndrome.  The records also show GERD was treated with medication and diet.

During examination while undergoing VA inpatient care in April 1997, the Veteran had normal liver studies with no evidence of hepatomegaly.  Similarly, private and VA liver function tests conducted in January 1996, February 1996, January 1999, February 1999, and May 1999 were also normal.  VA abdominal/liver ultrasounds conducted in December 1998 and February 1999 also revealed no significant abnormality other than normal postoperative changes.

The report of an April 1998 VA examination shows that the Veteran complained of episodes of dyspepsia and GERD-like symptoms with regurgitation, belching, and postprandial epigastric distress.  He also complained of episodes of diarrhea and constipation, and claimed that he had been treated with various antacids, and presently was treated with H2 blockers.  The Veteran had a history of alcoholism which followed him throughout most of his adult life, although he reported that he was not drinking at this time.

On examination, the Veteran had a large hockey stick-shaped scar, extending from the epigastrium across the right hypochondrium to the lower ribs on the right side and back to the posterior axillary line, which was healed and nontender.  There was slight tenderness to palpation over the right area of the liver, and no evidence of jaundice or herniation.  The diagnosis was acute liver injury, status post resection of the right lobe of the liver, with symptoms of GERD at the present, treated, and no evidence of liver disease.

At his October 1999 videoconference hearing, the Veteran testified in pertinent part that his liver injury residuals included diarrhea, reflux, and pain.  He also reported having pain on right side, below the rib cage.  He reported that he experienced frequent diarrhea alternating with episodes of constipation.  He claimed that he was treated during service for what was thought to be peritoneal adhesions secondary to his liver surgery, and reported that he currently experienced pain in the area of the operation.  He also testified that he had reflux since his discharge from service.  He reported that he used medication for treatment of both reflux and diarrhea.

The report of a November 21, 2002, VA liver examination shows that the Veteran complained of tenderness and soreness at the site of the old surgical drain, located several inches below his mid-right costal margin.  The Veteran was noted to have a history of alcohol abuse, GERD treated with Zantac, some epigastric regurgitation symptoms, and postprandial epigastric distress thought to be secondary to the production of acid associated with GERD.  The Veteran denied having jaundice or tenderness in the area of the liver and did not know if he had a hiatal hernia.  The Veteran presented the results of a recent colonoscopy at the VA examination, which did not show any evidence of disease of the large intestine.

On examination, the Veteran weighed 173 pounds with a reported maximum weight of 190 pounds.  His abdomen displayed three scars that were characterized as being well-healed with neither herniation nor dehiscence.  However, slight tenderness was noted at the drain site scar.  There was no real tenderness noted over his liver on percussion or auscultation.  There was no abnormality by auscultation.  The diagnosis was laceration of the liver, status post subtotal resection of right lobe, with residuals and no evidence of active liver disease.

Based on a review of the pertinent clinical record, the VA examiner presented the following opinion:

So far as can be determined from his subsequent course, [the Veteran] has had no evidence of liver disease at any time.  One would not expect any liver disease as a result of a laceration to the liver. . .  Recent liver function tests done over the past year have all been well within the normal limits.  There has never been any evidence of jaundice as well. 

The laceration of the liver would not be expected to cause any kind of liver disease, however, the veteran is an abuser of alcohol, which would cause abnormalities of function, although at present time there does not seem to be any alteration to function from the usual testing.

A treatment note dated in March 2009 shows the presence of hepatic steatosis.  However, this was noted to have been resolved by the time the Veteran was examined in May 2010.  

On VA examination in May 6, 2010, the Veteran's relevant medical history was reviewed by the examining physician.  The Veteran reported having discomfort at his surgical site and the drain tube in his right lower abdomen and a hernia in his surgical scar.  Physical examination revealed a healed surgical scar measuring a total length of 37 centimeters.  An incisional hernia was manifest at the inferior 6 centimeters of the incision when the Veteran bore down with a Valsalva maneuver.  There was a healed surgical scar at his old drain site in the right lower quadrant.  Both scars were of normal skin color, nontender, and not scooped out or bound down.  The Veteran reported extreme pain on gentle palpation of the skin of his right upper quadrant, which he reacted to "in a physically and verbally theatrical manner."  

On examination, the Veteran's abdomen was scaphoid with no distention and displayed normal and active bowel sounds.  The abdomen was soft and displayed no rebound tenderness or ascites.  No systemic sign of active liver disease such as jaundice, palmar erythema, spider angiomata, tremor, or liver flap was observed to be present.  The Veteran was described as well-developed, well-nourished, and well-hydrated, and did not display evidence of malnutrition or muscle wasting.  

CT scan of the abdomen revealed a resected right liver lobe with compensatory hypertrophy of the remaining left liver lobe.  The hepatic parenchyma remained homogenous with resolution of the fatty infiltration due to hepatic steatosis noted previously in March 2009.  There was no evidence of liver inflammation, pneumoperitoneum, abscess formation, or hemorrhage.  His gallbladder was unremarkable, his spleen was normal in size and contained multiple calcified granulomas.  His pancreas, adrenal glands, and kidneys were unremarkable except for a small cyst detected in the lower pole of his left kidney.  No retroperitoneal adenopathy was detected.  A small umbilical hernia and postoperative changes located just to the left of this hernia were observed.  The examiner determined that there was no change in the Veteran's liver condition since the prior VA treatment of March 2009 except for resolution of the hepatic steatosis.  The impression was status post surgical resection of the posterior aspect of the right lobe of the liver with compensatory hypertrophy of the left lobe; small simple cyst in the lower pole of the left kidney; small umbilical hernia; small metallic artifact to the left of the umbilical hernia most likely representative of postoperative change; and calcified splenic granulomas.  

Hepatic function testing in May 2010 revealed normal laboratory findings indicative of no active liver disease.  

The May 2010 VA examiner's diagnosis was abdominal incisional hernia, residuals of liver injury.  In his commentary, the examiner stated:

The severity of the [Veteran's] disability cannot be determined at physical examination, as the patient exhibits positive non-organic Waddell's sign for overreaction to light palpation.  The incisional hernia does not appear to limit his functional activity at work or activities of daily living.

The Board notes that the evidence shows the Veteran complains of episodes of dyspepsia and GERD-like symptoms with regurgitation, belching, and postprandial epigastric distress as well as episodes of diarrhea and constipation.  The clinical evidence also shows periodic complaints of, and treatment for chest pain, abdomen pain, diarrhea, possible hiatal hernia, reflux esophagitis, gastroenteritis, GERD, acute atypical chest pain deemed to be likely gastrointestinal, and irritable bowel syndrome.  Perceived tenderness on palpation of his right upper quadrant in May 2010 is noted on examination to be highly subjective, disproportional to the applied stimuli, exaggerated, and not attributable or explainable by any objective physical source.

Objectively, the April 1998 VA examiner reported that the Veteran's adverse symptomatology was limited to slight tenderness to palpation over the right area of the liver with symptoms of GERD.  Similarly, the November 2002 VA examiner reported that the Veteran's adverse symptomatology was limited to slight tenderness at the site of the drainage in the right mid-clavicular line.  Moreover, both examiners opined that there was no evidence of liver disease.  The November 2002 VA examiner opined that the Veteran had never had a history of liver disease, liver function tests had all been well within the normal limits, and there had never been any evidence of jaundice.  All these clinical findings were confirmed again on objective examination and testing in May 2010, except for tenderness of the old drain site scar, which was found to be nontender.  An additional finding of a small abdominal incisional hernia was also noted.  

The Board finds that in view of the objective evidence demonstrating tenderness of the Veteran's drain site scar for the period from November 21, 2002 to May 5, 2010, assignment of a separate evaluation for this symptomatic scar (which is a surgical residual of his right liver lobectomy) is warranted.  The applicable rating code for evaluating superficial scars is contained in 38 C.F.R. § 4.118.  Prior to October 23, 2008, scars that did not involve the head, face, or neck, or were the result of burns, were rated under Diagnostic Codes 7803, 7804, or 7805.  Diagnostic Code 7803 provided for the assignment of a 10 percent rating for a superficial scar that was poorly nourished and subject to repeated ulceration.  Diagnostic Code 7804 provided for the assignment of a 10 percent rating for a superficial scar that was tender and painful on objective demonstration.  Diagnostic Code 7805 provided for rating a scar based on limitation of function of the body part affected by it.  The criteria in effect prior to October 23, 2008, apply in the present case, as the revisions effective October 23, 2008 apply only to claims received on and after that date or where application of the revised criteria was specifically requested.  The current claim was received prior to October 23, 2008, and application of the revised criteria were not requested by or on behalf of the Veteran.  Therefore, applying the rating schedule in effect prior to October 23, 2008, assignment of a 10 percent evaluation on the basis of objective demonstration of tenderness of the drain site scar is warranted, pursuant to Diagnostic Code 7804.  There is no provision in the pre-October 23, 2008 rating schedule for assignment of a rating higher than 10 percent for a tender scar.

The compensable rating for the drain site scar is effective November 21, 2002, per the date of the VA examination in which tenderness of this scar was first clinically noted, and the rating is reduced to a noncompensable evaluation as of May 5, 2010, which is the day immediately before the May 6, 2010, VA examination that noted that the drain site scar was nontender on clinical inspection.  [See Hart v. Mansfield, 21 Vet. App. 505 (2007): When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability at issue exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings is warranted.]

In view of the commentary of the May 2010 medical examiner regarding the exaggerated pain response of the Veteran on palpation of his right upper quadrant with no objective underlying physical cause that could explain the subjective symptom, the Board finds that this display of abdominal pain on the part of the Veteran is not a credible representation of the current state of his actual level of impairment from his service-connected liver injury residuals, or of any surgical scar associated thereto.  

Therefore, the Board finds that, because the criteria for a 30 percent rating requires a showing of (or impairment equivalent to) moderately severe adhesions, with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain than are present with severe adhesions (see Diagnostic Code 7301) or cirrhosis of the liver manifested by portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss (see Diagnostic Code 7312) and the criteria for a 20 percent rating for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C) requires a showing that the disability is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period (see Diagnostic Code 7345) and the Veteran does not manifest any of the required adverse symptomatology, his claim must be denied under both old and new Diagnostic Code 7311.  38 C.F.R. § 4.114 (2001); 38 C.F.R. § 4.114 (2002).  Neither is found to be more favorable to him.

The Board has considered the small incisional hernia, diagnosed as an umbilical hernia, which was noted on examination in May 2010 and deemed to be representative of postoperative change.  This umbilical hernia is described as being small and manifest when the Veteran bore down with a Valsalva maneuver, thus indicating that it is not immediately or constantly evident.  Objectively, no actual impairment of the Veteran's functionality has been attributed to this small hernia.  The surgical scar in which it manifests is described as well-healed and nontender.  Furthermore, no weakening of the underlying abdominal wall is clinically indicated, nor the need for the Veteran to wear a supportive belt.  Therefore, the criteria for a compensable evaluation under Diagnostic Code 7339 have not been met, and the Board finds that the assignment of an evaluation in excess of 10 percent based on the umbilical hernia aspect of the disability is not warranted.

In reaching its conclusion, the Board has considered the arguments as set forth in the Veteran's written contentions and hearing testimony.  While the Veteran is competent to report the visible or perceived symptoms or manifestations of a disease or disability, his or her belief as to current severity is not probative evidence because only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown to possess, may provide evidence requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As previously discussed, the Board does not find the Veteran's display of intense pain in response to light palpation of his right upper quadrant on examination in May 2010 to be credible for purposes of establishing severity of his subjective symptoms in that regard, in view of the examiner's commentary that the Veteran's exaggerated response could not be attributable to any objective clinical cause.  Therefore, the Board finds that greater evidentiary weight must be given to the objective clinical evidence of record rather than the Veteran's lay assertions regarding the severity of his disability, including his dramatic display of pain presented at the May 2010 clinical evaluation.  

In view of the above discussion, the Board concludes that the 10 percent evaluation assigned for his residuals of liver injury, status post subtotal right lobectomy, coupled with the 10 percent evaluation for the tender drain site scar for the period indicated, adequately compensates him for the objectively demonstrable impairment associated with this disability.  His claim for an increased evaluation in this regard must therefore be denied, except for the assignment of a 10 percent evaluation for the tender scar for the period indicated.  Because the evidence in this case is not approximately balanced with respect to the merits of this issue, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Extraschedular consideration

Notwithstanding the above discussion, a rating in excess of the assigned evaluations for the Veteran's service-connected left wrist fracture and liver injury residuals may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

The Board finds that there is no evidence that either of the Veteran's service-connected left wrist fracture and liver injury residuals have presented such an unusual or exceptional disability picture at any time since May 1996, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected left wrist fracture or liver injury residuals.  Although the clinical evidence indicates that the Veteran experiences a measure of impairment due to limitation of left wrist motion as a result of pain and to pain at the site of his liver injury analogous to peritoneal adhesion, the Board has determined that the ratings presently assigned to each of them for the relevant periods at issue adequately compensate the Veteran for their respective levels of impairment.  The Board also notes that the VA examination report of May 2010 objectively indicates that neither the left wrist disability nor the residuals of liver injury produce any significant functional impairment with regard to his capacity to perform work.  As such, the Board cannot concede that such residuals cause marked interference with employment, or that the disability picture created by them is exceptional or unusual.  Having reviewed the record, the Board finds that there is no evidentiary basis for referral of the case for extraschedular consideration with respect to either issue.  See VAOPGCPREC 6-96.


ORDER

A compensable rating for residuals of a fractured left (minor) wrist prior to November 21, 2002, is denied.

An increased rating above 10 percent for residuals of a fractured left (minor) wrist from November 21, 2002, is denied.

An increased rating above 10 percent for residuals of a liver injury, status-post subtotal right lobectomy, is denied.

Assignment of a separate 10 percent evaluation for drain site scar, residual of surgery for a right liver lobectomy, from November 21, 2002 to May 5, 2010, is granted; thereafter, a noncompensable evaluation is assigned as of May 6, 2010.


REMAND

As per the issue of entitlement to service connection for a chronic cervical spine disability, a review of the pertinent evidence indicates that the VA medical examination of January 2003 that addressed this matter provided a definitive diagnosis of the Veteran's current cervical spine disorder as congenital cervical spondylosis with congenital stenosis and a nexus opinion that addressed this condition's relationship to his military service.  However, closer review of the above clinical opinion reveals that it is presently insufficient to adequately adjudicate the claim on appeal in view of the Veteran's relevant clinical history; a remand is therefore warranted to further develop the evidence.  [The Court has held that once VA undertakes the effort to provide an examination for a service-

connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]

Specifically, as this matter stems from a claim that was filed with VA in May 1997, the applicable caselaw provides that aggravation of a non-service-connected disability by a service-connected disability creates entitlement to VA compensation for the amount of disability over and above that existing before the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In this regard, the Veteran is presently service connected for degenerative disc disease of the lumbar spine (rated 20 percent disabling) and residuals of a compression fracture of the thoracic spine with degenerative changes (rated 10 percent disabling).  The clinical evidence includes a November 2000 statement from the Veteran's private chiropractor (whose practice is in a partnership with a medical doctor), in which she reported that the Veteran's subjective symptoms included "(s)evere low back pain that radiates to the cervical area causing stiffness and spasms.  The pain increases with lifting which prevents the patient from adequately performing his normal work duties."  As this may be interpreted as a claim for secondary aggravation of a non-service-connected disability by a service-connected one, and as the January 2003 nexus opinion presently of record does not address this question, a remand is warranted so that an addendum opinion may be obtained that specifically and definitively addresses the question of whether any such secondary aggravation is actually present.  [See also 38 C.F.R. § 3.310(b) (2010), which provides that VA compensation may be awarded for additional impairment caused by aggravation of a non-service-connected disability by a service-connected disability.  This stricter regulation, which was implemented during the course of the present appeal but after the claim was filed, requires that an objective quantification first be obtained of the claimant's baseline level of impairment produced by his non-service-connected disability alone; then, an objective quantification of the degree above and beyond this baseline impairment that his non-service-connected disability is aggravated (i.e., permanently worsened beyond its normal natural progression) by his service-

connected disability must be assessed.  Under the provisions of the stricter regulation, the claimant may be entitled to VA compensation only for that degree of secondary aggravation objectively established.  Due to the filing of the claim prior to the regulation change, the earlier, less restrictive version is applicable in this case].

To address the aforementioned evidentiary deficit, this case should be remanded so that an addendum to the January 2003 VA nexus opinion may be obtained, based on a review of the Veteran's pertinent clinical history in its entirety and supported by adequate discussion and rationale, addressing the likelihood of a secondary aggravation relationship, if any, between the Veteran's current congenital cervical spine condition and his service-connected lumbar and/or thoracic spine disabilities.
   
Accordingly, the case is REMANDED to the RO for the following action:

1.  Copies of the Veteran's updated treatment records, VA and non-VA, pertaining to his treatment for his cervical spine, which have not yet been associated with the evidence, should be obtained and added to his claims folder.

2.  Thereafter, the Veteran's claims file should be made available for review by the appropriate VA examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

Then, within the context of the Veteran's clinical history, including his service-connected degenerative disc disease of the lumbar spine and residuals of a compression fracture of the thoracic spine with degenerative changes, the examiner should provide a nexus opinion as to the likelihood that the Veteran's cervical spine condition (presently diagnosed as congenital spondylosis with 

congenital stenosis) is aggravated by his service-connected lumbar and/or thoracic spine disabilities, as set forth below.  

The examiner should provide a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected degenerative disc disease of the lumbar spine and/or residuals of a compression fracture of the thoracic spine with degenerative changes aggravated (i.e., permanently worsened beyond its natural level of progression) his diagnosis pertaining to his current cervical spine condition.  

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's cervical spine condition prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected lumbar and/or thoracic spine disabilities.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so.  

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for a chronic cervical spine disability should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


